Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2016-025305 (filed on 02/12/2016) and JP2016-091361 (filed on 04/28/2016) was received with the present application.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-2, 4-5, and 18-21 are allowed.
Claims 3 and 6-17 were cancelled by the applicant in the amendments filed on 11/16/2021.

The prior art of record, either individually or in combination, fail to teach or suggest, a transfer belt having the particular structure recited within independent claim 1. More specifically, a transfer belt comprising plurality of elements; each element having a rocking edge formed at an intermediate position that is at a same radial height as the top of a convex curved surface of the said intermediate position being located exactly half way between a first support position for turning motion of the element and a second support position for turning motion of the element; wherein, the first support position is defined when the element is wound around the secondary pulley at a minimum speed ratio, while the second support position is defined when the element is wound around the secondary pulley at a maximum speed ratio. As detailed in the previous office action (dated 03/16/2021), Bransma (U.S. PGPUB 2018/0023664A1) in view of Brandsma et al. (U.S. Patent 6,464,606B2), or alternatively Bransma in view of Smeets et al. (U.S. PGPUB 2002/0137585A1), can render obvious a transfer belt similar to the transfer belt in applicant’s claimed invention. Where, Bransma teach each element (transverse segments 32) in the transfer belt (pushbelt-type drive belt 3) having a rocking edge (tilting edge 18)) formed at an intermediate position (contact point on the tilting edge 18 that aligns with the dashed line L42, which indicates the location of the upper surface on the bearing surface 42 in the height direction ‘H’) that aligned with the top of a saddle surface (upper surface of the bearing surface 42) in a radial direction (height direction ‘H’); the intermediate position (contact point on the tilting edge 18 that aligns with the dashed line L42) located between a first support position for turning motion of the element (contact point on the tilting edge 18 that aligns with line of contact ‘CRX’) and a second support position for turning of the element (contact point on the tilting edge 18 that aligns with line of contact ‘CRN’). However, Bransma fail to explicitly disclose, the intermediate position being located precisely half way between the first support position for turning motion of the element and the second support position for turning motion of the element. In fact, in paragraphs 0041 and 0043, Bransma reveal that the intermediate position (contact point on the tilting edge 18 that aligns with the dashed line L42) is located approximately half way between the support position of the 
In addition, the prior art of record, either individually or in combination, also fail to disclose or render obvious, a transfer belt having the precise structure recited within independent claim 18. That is, a transfer belt comprising plurality of elements; each element having a rocking edge formed at an predetermine position that is at a same radial height as the top of a convex curved surface of the saddle surface on each respective element; and said intermediate position being located closer to a first support position for turning motion of the element than an intermediate position; wherein, the first support position is defined when the element is wound around the secondary pulley at a minimum speed ratio, a second support position for turning motion of the element is defined when the element is wound around the secondary pulley at a maximum speed ratio, while intermediate position is defined exactly half way between said first support position and said second support position. As detailed in the previous office action (dated 03/16/2021), Bransma in view of Brandsma et al, or alternatively Bransma in view of Smeets et al, can render obvious a transfer belt similar to the transfer belt in applicant’s claimed 
Accordingly, the transfer belts claimed by the applicant within respective claims 1-2, 4-5, and 18-21, are both determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654